Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a processor adapted to receive the multi-channel polarimetric image and the multi-channel RGB image from the color polarimetric imaging camera and configured to: synthesize a multi-channel hyperspectral image from the multi-channel RGB image; concatenate the multi-channel polarimetric image and the multi-channel hyperspectral image to create an integrated polarimetric-hyperspectral image; and disentangle scene properties within the integrated polarimetric- hyperspectral image.
As for claim 8, the primary reason for allowance is that the prior art fails to teach or reasonably suggest synthesizing a multi-channel hyperspectral image from the multi-channel RGB image by a processor; concatenating the multi-channel polarimetric image and the multi-channel hyperspectral image to create an integrated polarimetric-hyperspectral image by the processor; and 16disentangling scene properties within the integrated polarimetric-hyperspectral image.
With regard to claim 15, the primary reason for allowance is that the prior art fails to teach or reasonably suggest synthesizing a multi-channel hyperspectral image from the multi-channel RGB image by a processor; concatenating the multi-channel polarimetric image and the multi-channel hyperspectral image to create an integrated polarimetric-hyperspectral image by the processor; receiving the integrated polarimetric-hyperspectral image at an input layer of a trained neural network by the processor; at least one of (i) extracting individual scene properties from the integrated polarimetric-hyperspectral image through the trained neural network by the processor, and (ii) generating depth mapped spatial images through the trained neural network by the processor; and performing a vehicle control operation to control the vehicle in response to at least one of scene properties and depth mapped spatial images.
The closest prior art (Pau, US Publ. No. 2020/0182988 and Aycock et al.; U.S. Publ. No. 2018/0005012) discloses using a polarimetric imager in a vehicle for determining distance or object characteristics and enabling vehicle control, but fails to disclose the synthetization of a multi-channel hyperspectral image from the multi-channel RGB image and then concatenating the multi-channel polarimetric image and the multi-channel hyperspectral image to create an integrated polarimetric-hyperspectral image, before processing by the processor (i.e. disentangling or neural network processing)  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        May 7, 2022